         Case 2:21-cv-01417-DB Document 3 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANGEL M. RODRIGUEZ,                                No. 2:21-cv-1417 DB P
12                       Petitioner,
13            v.                                         ORDER
14    CRAIG KOENIG, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner at Correctional Training Facility, has filed a motion to stay the

18   deadline for filing a habeas corpus petition. A habeas corpus petition has not been filed by the

19   petitioner. In order to commence an action, petitioner must file a petition for writ of habeas

20   corpus as required by Rule 3 of the Rules Governing Section 2254 cases, and petitioner must

21   either pay the required filing fee or file an application requesting leave to proceed in forma

22   pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or

23   denying relief until an action has been properly commenced. Therefore, petitioner’s motion will

24   be denied without prejudice. Petitioner will be provided the opportunity to file his petition, and to

25   submit an application requesting leave to proceed in forma pauperis or to submit the appropriate

26   filing fee.

27           In accordance with the above, IT IS HEREBY ORDERED:

28           1. Petitioner’s motion to stay (ECF No. 1) is denied without prejudice;
                                                         1
          Case 2:21-cv-01417-DB Document 3 Filed 08/17/21 Page 2 of 2


 1             2. Petitioner is granted sixty days from the date of service of this order to file a petition
 2   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal
 3   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket
 4   number assigned this case; petitioner must file an original and two copies of the petition.
 5   Petitioner shall also submit, within thirty days from the date of this order, the application to
 6   proceed in forma pauperis on the form provided by the Clerk of Court, or the filing fee in the
 7   amount of $5.00. Petitioner’s failure to comply with this order will result in a recommendation
 8   that this matter be dismissed; and
 9             3. The Clerk of the Court is directed to send petitioner the court’s form for filing a
10   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.
11   Dated: August 16, 2021
12

13

14
     DLB7
15   rodr1417.Nopetition

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
